IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,807-01


                           EX PARTE JUSTIN VALDEZ, Applicant


      ON APPLICATION FOR AN ORIGINAL WRIT OF HABEAS CORPUS
  CAUSE NO. 41070 IN THE COUNTY COURT OF LAW OF CALDWELL COUNTY


       Per curiam.


                                            ORDER

       Pursuant to this Court’s original jurisdiction to issue writs of habeas corpus, Applicant

presents a motion for leave to file an original application for a writ of habeas corpus. TEX . CONST .

art. V, § 5(c); TEX . CODE CRIM . PROC. art. 4.04 § 1. Applicant alleges he pleaded nolo contendere,

was convicted of assault, and sentenced to community supervision. The Third Court of Appeals

affirmed his conviction. Valdez v. State, No. 03-12-00098-CR (Tex. App.—Austin Aug. 29, 2014)

(not designated for publication).

       Applicant contends that counsel was ineffective for not pursuing discretionary review in a

timely fashion and that he has no other adequate remedy at law to pursue an out-of-time petition for

discretionary review. He contends that the State is not opposed to habeas relief on this claim.
                                                                                                   2

        Before this Court considers whether exercising jurisdiction in this case is appropriate, the

State is invited to respond to Applicant’s writ claims.

        Applicant’s motion for leave to file an application for a writ of habeas corpus shall be held

in abeyance for 30 days from the date of this order. The State may submit any response during that

time.



Filed: March 25, 2015
Do not publish